DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 have been presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 13-15 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 12 of U.S. Patent No. 10,698,464. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 4, 13-15 and 18-21 of the instant application are anticipated by patent claims 1, 9-10 and 12 in that the patent claims contain all the limitations of the instant application claims.
Claims 2, 4, 14-15 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14 and 17 of U.S. Patent No. 9,965,012. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 4, 14-15 and 20-21 of the instant application are anticipated by patent claims 1, 6, 14 and 17 in that the patent claims contain all the limitations of the instant application claims.
Claims 2, 13-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14, 16 and 20 of U.S. Patent No. 9,256,279. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 8, 10, 12, 15, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan et al [Kagan] 2012/0226927.
Referring to claim 2, Kagan teaches the device comprising:
wherein the first control value controls distribution of power to access circuitry of the respective memory element, which controls access to a memory array of the respective memory element [0031].
the second control value controls distribution of power to the memory array of the respective memory element [0032].
In summary, Kagan teaches controlling power to a memory interface and memory arrays via issuing control signals to independently for the interface and arrays.  While Kagan teaches the above, it is not explicitly taught that such is based on setting a first and second control signal respectively in one or more registers.  The examiner is taking official notice that it is well known in the art that controlling computer operations via setting control values in a register is well known in the art.  Since the control signals for controlling the interface and memory array power would not originate on their own, it is interpreted that such would originate from the controller setting a control value for each (i.e. setting a control bit or a flag for example) in at least one 

Referring to claims 4-5, Kagan teaches the memory device being either separate from or integral to the host device [Figs. 1A-B]. 
Referring to claim 8, the examiner is taking official notice that it is well known in the art that a memory bus includes both a data and command lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one data and command line in the Kagan system because it would provide a mechanism to indicate a specific command (i.e. read, write) while also providing a way to transport the data being read or written as is common practice in the art.
Referring to claim 10, while not explicitly taught, it is well known in the art to include a timing signal line in a communication bus.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a timing signal line because such is necessary for controlling the reading and writing to and from memory.
Referring to claim 12, while not explicitly taught, it is inherent that a memory element must both be powered on and have its interface powered in order to access said memory element.  If the memory element were powered off, than it would be inactive and non-responsive.  If its interface were powered off, the memory element would be isolated from the host trying to access it.
Referring to claims 15, 18 and 21, these are rejected on the same basis as set forth hereinabove.  Kagan teaches the system and therefore teaches the method and program performing the same.

Claims 3, 6-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of de Waal [Waal] US Pat No 7100013.
Referring to claim 3, while Kagan teaches the invention substantially as claimed above, it is not explicitly taught to be able to disable power to portions of the memory elements. Waal teaches powering off a subset of the memory elements [cols. 3-4 lines 52-3].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Waal into Kagan because it would reduce power consumption by reducing the number of memory elements to be powered as taught by Waal [col. 1 lines 7-11].
Referring to claims 6 and 7, Waal shows that memory can be coupled to either a multi-drop bus or point-to-point busses [Figs. 1A-B].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.

Claims 9, 13-14, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of Nychka PGPUB 2008/0091965.
Referring to claim 9, while Kagan teaches the invention substantially above, it is not explicitly taught to deliver a memory element-specific power mode signal to each memory element.  Nychka teaches delivering a memory specific power mode signal to each memory 
Referring to claim 13, while Kagan teaches the invention substantially above, it is not explicitly taught to include a third value to control operation of self-refresh circuitry of the respective memory elements.  Nychka teaches including an additional control value to control operation of a self-refresh for the memory elements [Retention ON: Table 1, fig. 1 and 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a self-refresh and its corresponding signal and circuitry because it would allow the memory to retain its contents while consuming minimal power as taught by Nychka.
Referring to claim 14, while Kagan teaches the invention substantially above, it is not explicitly taught to provide a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value.  Nychka teaches providing a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value. [Array ON: Table 1, 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the values for the second control value because it provides a way to control the power to the memory elements as is required in Kagan.
Referring to claims 17 and 19-20, this is rejected on the same basis as set forth hereinabove.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of Jeddeloh US Pat No 5933852.
Referring to claim 11, while Kagan teaches the invention substantially as claimed above, it is not explicitly taught to remap memory to avoid defective memory elements.  Jeddeloh teaches remapping system memory to avoid defective memory elements [Abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Jeddeloh into Kagan because doing so would ensure that data would not be lost due to the defective memory as taught by Jeddeloh [col. 8 lines 10-25]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        8/11/21